      Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 1 of 23




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 JANE DOE #9,                                        Cause No. 4:19-cv-05016-AHB

          Plaintiff

 v.

 WYNDHAM HOTELS & RESORTS, INC.
 d/b/a LA QUINTA INN AND SUITES AND
 LA QUINTA HOLDINGS, INC. d/b/a LA
 QUINTA INN AND SUITES

          Defendants.


                        PLAINTIFF’S FIRST AMENDED COMPLAINT

                                             SUMMARY

       1.       Sex trafficking has hit epidemic proportions in our communities, and has had a

devastating effect on the victims and a crushing financial effect on our world.

       2.       Sex trafficking presents a public health crisis.

       3.       Those facilitating sex trafficking should be held accountable.

       4.       It should not be our tax dollars, charities, and churches that carry the burden of the

catastrophic harms and losses to sex trafficking survivors.

       5.       That responsibility should fall to businesses like Wyndham Hotels & Resorts, Inc.

d/b/a La Quinta Inn and Suites and La Quinta Holdings, Inc. d/b/a La Quinta Inn and Suites (“La

Quinta”) that have facilitated and profited from sex trafficking.

       6.       While La Quinta profited, untold multitudes of victims were repeatedly raped and

abused.

       7.       These victims have been left with lifelong physical, emotional, and mental injuries.
        Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 2 of 23




           8.      Jane Doe is but one of those victims—or rather—survivors.

           9.      No longer will businesses profit off of the exploitation and mistreatment of others.

           10.     La Quinta and other nefarious enablers must take responsibility for their actions.

That time is now.

                                          JURISDICTION & VENUE

           11.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because this action

involves a federal question under the Trafficking Victims Protection Reauthorization Act

(“TRVPA”), 18 U.S.C. § 1581, et seq.

           12.     Since they form part of the same case or controversy as her federal claims, the Court

has supplemental jurisdiction over any state law claims pursuant to 28 U.S.C. § 1367.

           13.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to this claim occurred in this District and Division.

           14.     Jane Doe was trafficked in this District and Division.

                                                    PARTIES

           15.     Jane Doe #9 is a natural person who is a resident and citizen of Pennsylvania.

           16.     Wyndham Hotels & Resorts, Inc. d/b/a La Quinta Inn and Suites is a Delaware

corporation with its headquarters and principal place of business in New Jersey.

           17.     At all relevant times, Wyndham Hotels & Resorts, Inc. d/b/a La Quinta Inn and

Suites owned, operated, controlled, and managed the La Quinta Inn located at 1625 W Loop S,

Houston, Texas, 77027.1




1
  To the extent Wyndham Hotels & Resorts asserts that it was not responsible for the management of La Quinta at any
relevant time, Defendant Wyndham Hotels & Resorts, Inc. is the successor entity and therefore retains successor
liability for wrongful acts of its predecessor.


    Plaintiff’s First Amended Complaint                                                                   Page 2
     Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 3 of 23




       18.      Wyndham Hotels & Resorts, Inc. d/b/a La Quinta Inn and Suites is authorized to

and does conduct business in Texas through its ownership, management, and operation of hotels

throughout the State of Texas.

       19.      Wyndham Hotels & Resorts, Inc. d/b/a La Quinta Inn and Suites has been served

and appeared herein.

       20.      La Quinta Holdings, Inc. d/b/a La Quinta Inn and Suites is a Delaware corporation

with its headquarters and principal place of business in Texas.

       21.      At all relevant times, La Quinta Holdings, Inc. d/b/a La Quinta Inn and Suites

owned, operated, controlled, and managed the La Quinta Inn located at 1625 W Loop S, Houston,

Texas, 77027.

       22.      La Quinta Holdings, Inc. d/b/a La Quinta Inn and Suites is authorized to and does

conduct business in Texas through its ownership, management, and operation of hotels throughout

the State of Texas.

       23.      La Quinta Holdings, Inc. d/b/a La Quinta Inn and Suites has been served and

appeared herein.

                                              FACTS

A.     Sex trafficking and the sexual exploitation of trafficking victims is a rampant, well-
       known problem in the hotel industry.

       24.      Traffickers have long capitalized on the hotel industry's refusal to adopt

companywide anti-trafficking policies, refusal to train staff on what to look for and how to respond,

failure to establish a safe and secure reporting mechanism, and they have exploited the seclusion

and privacy of hotel rooms.




Plaintiff’s First Amended Complaint                                                          Page 3
        Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 4 of 23




           25.     Today, sex slavery is pervasive in the United States, and hotels are the primary

place where it happens. 2

           26.     Sex trafficking is estimated to generate $150 billion per year in profits.3

           27.     For years, sex trafficking ventures have brazenly and openly operated out of hotels

throughout this country, and those trafficking ventures have “been able to reap these profits

with little risk when attempting to operate within hotels.”4

           28.     In 2018 alone, 3,218 individual victims of sex trafficking reached out to the Polaris

Project’s National Human Trafficking Hotline.5

           29.     Since 2007, the National Hotline has handled 51,919 calls, accounting for a total

23,078 victims identified.6

           30.     Attorneys for the hotel industry estimate that eight out of ten arrests for sex

trafficking occur in or around hotels. 7

           31.     In 2014, 92% of calls received b y the National Human Trafficking Hotline

involved reports of sex trafficking taking place at hotels.8


2
  “This is not only a dominant issue, it’s an epidemic issue.” See Jaclyn Galucci, Human Trafficking is an Epidemic
in the U.S. It’s Also Big Business, Fortune, April 2019, at https://fortune.com/2019/04/14/human-sex-trafficking-us-
slavery/ (last viewed November 25, 2019) citing Cindy McCain, who chairs the McCain Institute’s Human Trafficking
Advisory Council. “It’s also something that is hiding in plain sight. It’s everywhere—it’s absolutely everywhere.” Id.
3
  Bradley Myles, Combating Human Trafficking in the Hotel Industry, Huffington Post, July 22, 2015, at
https://www.huffpost.com/entry/combating-human-trafficking-in-the-hotel-industry_b_7840754             (last  viewed
November 25, 2019); See Galucci, , supra.
4
    See Human Trafficking in the Hotel Industry, Polaris Project, February 10, 2016, at
https://polarisproject.org/blog/2016/02/10/human-trafficking-hotel-industry (last viewed November 25, 2019); see
also Eleanor Goldberg, You Could Help Save A Trafficking Victim’s Life With Your Hotel Room Pic, Huffington Post,
June      2016,     at    http://www.huffingtonpost.com/entry/taking-a-photo-of-your-hotel-room-could-help-save-a-
trafficking-victims-life_us_57714091e4b0f168323a1ed7 (last viewed November 25, 2019).
5
    2018 Statistics from the National Human Trafficking Hotline, Polaris Project, 2018, at
https://polarisproject.org/sites/default/files/Polaris_National_Hotline_2018_Statistics_Fact_Sheet.pdf (last viewed
November 25, 2019).
6
  Id.
7
  Rich Keating, Human Trafficking: What is it and how it impacts the Hotel Industry, AHIA Sprint Conference 2013,
available at http://ahiaattorneys.org/aws/AHIA/asset_manager/get_file/92983 (last viewed November 25, 2019).
8
  Michele Sarkisian, Adopting the Code: Human Trafficking and the Hotel Industry, Cornell Hotel Report, October
2015, at https://scholarship.sha.cornell.edu/cgi/vi ewcontent.cgi?article=1222&context=chrpubs Oct. 2015 (last
viewed November 25, 2019).


    Plaintiff’s First Amended Complaint                                                                      Page 4
        Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 5 of 23




           32.     Hotels have been found to account for over 90% of commercial exploitation of

children.9

           33.     Room rentals drive the profits of hotels, not other amenities such as food and drink

purchases, spa services, restaurants and other in-room entertainment services.10

           34.     At limited service hotels and extended stay hotels, room rentals alone account for

97% of the total revenue of the hotel and the average ratio of full service, and room rentals at

limited service hotels accounts for 68% of total revenue.11

           35.     According to the Polaris Project, one of the most commonly reported venues for

sex trafficking to the National Human Trafficking Hotline is hotels and motels.

           36.     It has long been recognized that exploiters and traffickers use hotel and motel rooms

when setting up “dates” between victims of sex trafficking and those individuals purchasing sex.

           37.     As stated in a publication by Cornell University on the issue, "the hospitality

industry is undoubtedly involved in the sex trafficking industry … and therefore have an inherent

responsibility to deter the crime and can be liable for failing to do so."

           38.     According to a 2012 BEST study, 63% of trafficking incidents happen in hotels,

ranging from luxury to economy, with the majority of victims being children.

           39.     The ease of access and anonymity of hotels has led to an explosion in child sexual

exploitation nationwide.




9
  See Erika R. George and Scarlet R. Smith, In Good Company: How Corporate Social Responsibility Can Protect
Rights and Aid Efforts to End Child Sex Trafficking and Modern Slavery, 46 N.Y.U. J. Int’l L. & Pol. 55, 66-67 (2013).
10
   Robert Mandelbaum, Rooms Department Operations, Hospitality Net, Mar. 23, 2007, available at
https://www.hospitalitynet.org/opinion/4030758.html (last viewed November 25, 2019).
11
   Id.


    Plaintiff’s First Amended Complaint                                                                      Page 5
        Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 6 of 23




           40.     Several industry leaders and municipalities, including the City of Baltimore and the

State of Connecticut, now require mandatory training on how to recognize and respond to the signs

of sex trafficking and the sexual exploitation of trafficking victims.

           41.     The United States Department of Homeland Security established the Blue

Campaign to end sex trafficking.12

           42.     In a recent Blue Campaign bulletin, the Department of Homeland Security outlines

that traffickers have long used the hotel industry as a hotbed for sex trafficking.

           43.     The recent Blue Campaign bulletin recommends policies and procedures that the

industry can implement to help prevent sex trafficking and the sexual exploitation.

           44.     Some of the recommended policies and procedures include learning to identify

warning signs and indicators of sex trafficking.

           45.     Warning signs identified in the recent Blue Campaign bulletin include, but are not

limited to:

                   a.      patrons paying for a room with cash or a pre-paid credit card;

                   b.      other guests lingering outside a hotel room for long periods of time;

                   c.      non-guests coming and going from the premises;

                   d.      minors paying for hotel rooms; and

                   e.      traffickers using other victim’s identities to book rooms.

           46.     These recommended policies and procedures are intended to reduce sex trafficking.

           47.     La Quinta knew or should have known of these recommended policies and

procedures.




12
     https://www.dhs.gov/blue-campaign (last viewed December 20, 2019).


 Plaintiff’s First Amended Complaint                                                           Page 6
        Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 7 of 23




           48.     At all material times, La Quinta maintained control over the operation of La Quinta

located at 1625 W Loop S, Houston, Texas, 77027.

           49.     La Quinta’s hotel, located at 1625 W Loop S, Houston, Texas, 77027 was branded

as a La Quinta Hotel.

           50.     Guests of La Quinta expect consistency among hotel locations.

           51.     Guests of La Quinta are told to be certain that each La Quinta branded hotel

complies with standards of La Quinta.

           52.     La Quinta had actual authority over the operation of La Quinta’s hotel, located at

1625 W Loop S, Houston, Texas, 77027.

           53.     La Quinta had apparent authority over the operation of La Quinta’s hotel, located

at 1625 W Loop S, Houston, Texas, 77027.

           54.     La Quinta exercised its actual and apparent authority to control the day-to-day

operations at La Quinta, located at 1625 W Loop S, Houston, Texas, 77027.

           55.     La Quinta is liable for the acts of its franchisees when it exerts day-to-day control

over its franchisees.

           56.     In its annual filing for the fiscal year ending December 31, 2014, La Quinta stated:13

           We own, operate and franchise all of our hotels under a single brand, La Quinta.
           As of December 31, 2014, the hotels in our system consisted of 607 La Quinta
           Inn & Suites hotels, which include guest suites and are generally our newer hotels,
           and 260 La Quinta Inns.

           To ensure continued overall quality, we regularly repair and maintain our hotels,
           and annually review each hotel to assess the need for renovations based on asset
           condition. For our owned hotel portfolio, customary cycle renovations, which can
           range from design renovations to full renovations, take place on an as needed basis
           and, as of December 31, 2014, the overall average time since last cycle renovation
           was seven years. For our franchised hotels and excluding those hotels currently
           under renovation, the overall average time since the last cycle renovation or the
           date on which such hotel entered our system was approximately three years. In

13
     https://www.sec.gov/Archives/edgar/data/1594617/000119312515060415/d845919d10k.htm, at *7.


 Plaintiff’s First Amended Complaint                                                              Page 7
      Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 8 of 23




         addition, we evaluate our hotels on an ongoing basis for updates needed to maintain
         or improve our competitive position.

          57.      La Quinta further stated, “Our brand and our reputation are among our most

 important assets” and elaborated:14

         The success of our hotel business and our ability to attract and retain guests and
         franchise partners depends on brand recognition and reputation…

         In addition, the brand recognition and support that provide much of the basis for
         the successful operation of our owned hotels and our franchise business can also
         mean that changes or problems with La Quinta (e.g., changes in ownership or
         management or management practices, or acts or omissions that adversely affect
         our business), or within our hotel business or at other locations (e.g., crime, scandal,
         litigation, negative publicity, catastrophic fires or similar events or accidents and
         injuries or other harm to our guests or our team members) can have a substantial
         negative impact on the operations of otherwise successful individual locations, and
         can cause a loss of consumer confidence in La Quinta and other hotels in our
         segment. Adverse incidents have occurred in the past and may occur in the future.


         58.       Franchised hotels make up a majority of La Quinta-branded hotels that are subject

to “franchise agreement standards” 15 that are “important to protecting [La Quinta’s] brand

reputation and perception:”16

         Substantially all of our franchise agreements require our franchisees to comply with
         standards that are essential to maintaining brand integrity and reputation and
         protecting the quality guests ascribe to the La Quinta brand. We depend on our
         franchisees to comply with these requirements by maintaining and improving hotels
         through investments, including investments in furniture, fixtures, equipment,
         amenities, personnel and branding elements.




14
   Id., at *23-34.
15
   E.g., see Id., at *8 (“In addition, our franchise agreements allow us to require franchised hotels to replace furnishings
every five to seven years and require upgrades to meet then-current brand standards at any time, but we may not
require substantial upgrading or remodeling more often than once every five years.”).
16
   Id., at *26.


 Plaintiff’s First Amended Complaint                                                                              Page 8
       Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 9 of 23




          59.     In order to derive earnings from its franchised hotels, La Quinta earns money

through different agreements, including but not limited to providing management services to its

franchisee locations:17

          This segment derives its earnings primarily from fees earned under various license,
          franchise and management agreements relating to our owned, franchised and
          managed hotels. These agreements provide for us to earn compensation for the
          licensing of our brand to franchisees, for providing certain services (including hotel
          management services) and for providing access to certain shared services and
          marketing programs such as reservations, La Quinta Returns, and property
          management systems.

          60.     In an effort to improve its guests’ experiences and maintain brand strength, La

Quinta has “an active advisory Brand Council that includes both Company and franchisee

representation and meets three to four times a year to discuss ways to strengthen our brand.”18

          61.     One of La Quinta’s primary sources of revenue comes from “management fees

received in connection with the management of day-to-day hotel operations, and other revenue

generated by the incidental support of hotel operations for managed properties. Management fees

are generally calculated as a percentage of gross room revenue.”19

          62.     La Quinta generates revenue and profit from each room that is rented.

          63.     La Quinta is liable for the acts of its franchisees if guests believe that it controls the

operation of its franchisees.

          64.     La Quinta is a quality brand.

          65.     La Quinta strives for consistency among its franchisee’s hotels.

          66.     La Quinta implements policies for its franchisees to meet certain standards.




17
   Id., at *56.
18
   Id., at *8.
19
   Id., at *58.


 Plaintiff’s First Amended Complaint                                                                Page 9
     Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 10 of 23




        67.      In addition to brand recognition, a marketing organization, hotel listings in the

Global Distribution System (GDS) and other online travel agency databases, the brand provides

the franchise hotel with access to its brand wide central reservation system, 800 number, revenue

management tools, world-class loyalty programs and a website. Thus, booking and room

reservations are controlled by the corporate parent brand.20

        68.      La Quinta implements procedures for its franchisees to adhere to consistent

standards.

        69.      La Quinta exercises control over its franchisees to ensure quality control.

        70.      La Quinta exercises control over decisions related to payment options for rooms,

including but not limited to allowing payment by cash or pre-paid credit card.

        71.      La Quinta exercises control over policies regarding guests lingering in hallways.

        72.      La Quinta exercises control over security, including but not limited to decisions

related to security guards, lighting, and other security measures.

        73.      La Quinta exercises control over training of hotel employees.

        74.      La Quinta exercises an ongoing right of control over its hotels, including but not

limited to La Quinta hotel, located at 1625 W Loop S, Houston, Texas, 77027, through one or

more of the following actions:

              a. hosting online bookings on La Quinta’s domain;

              b. requiring La Quinta branded hotels to use La Quinta’s customer rewards program;

              c. setting employee wages;

              d. making employment decisions;

              e. advertising for employment;


20
  Ellen Meyer, The Origins and Growth of Franchising in the Hotel Industry, LODGING MAGAZINE (April 10,
2018) https://lodgingmagazine.com/the-origins-and-growth-of-franchising-in-the-hotel-industry/.


 Plaintiff’s First Amended Complaint                                                           Page 10
     Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 11 of 23




               f. sharing profits;

               g. standardized training methods for employees;

               h. building and maintaining the facility in a specified manner;

               i. standardized or strict rules of operation;

               j. regular inspection of the facility and operation;

               k. fixing prices; and/or

               l. other actions that deprive La Quinta’s branded hotels of independence in their

                  business operations.

        75.       The La Quinta Returns loyalty program has over 8 million enrolled members.21

B.      Jane doe was trafficked at La Quinta’s hotel.

        76.       In 2012, Jane Doe was trafficked at a La Quinta Inn, located at 1625 W Loop S,

Houston, Texas, 77027.

        77.       Jane Doe’s trafficker frequently used La Quinta hotel to traffic Jane Doe.

        78.       Jane Doe’s trafficker frequently used the La Quinta Inn, located at 1625 W Loop

S, Houston, Texas, 77027.

        79.       Jane Doe’s trafficker used the La Quinta Inn, located at 1625 W Loop S, Houston,

Texas, 77027 because he knew that members of the staff looked the other way.

        80.       For example, Jane Doe’s trafficker would frequently use Jane Doe’s identification

card to secure hotel rooms. As he did so, Jane Doe would be present next to him in the lobby

while her trafficker secured rooms. Yet, no one at the hotel questioned the trafficker or asked Jane

Doe why the trafficker was securing a room in her name, which is a recognized sign of sex

trafficking.


21
  Wyndham 2018 10-K, at *7. http://d18rn0p25nwr6d.cloudfront.net/CIK-0001722684/07a66b37-b5b1-4c86-9949-
cba03f9f3417.pdf (last viewed December 27, 2019).


 Plaintiff’s First Amended Complaint                                                           Page 11
    Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 12 of 23




        81.     Jane Doe’s trafficker was a La Quinta Returns member.

        82.     Jane Doe’s trafficker used his La Quinta Returns account to rent rooms, and he

accrued benefits for his frequent use of La Quinta hotels.

        83.     Jane Doe’s trafficker specifically chose La Quinta to traffic Jane Doe because of

the access and security it provided.

        84.     Jane Doe’s trafficker caused Jane Doe to engage in commercial sex acts through

force, fraud, or coercion.

        85.     La Quinta refused to take any steps to alert the authorities, properly intervene in the

situation, or take reasonable security steps to improve awareness of sex trafficking and/or prevent

the sexual exploitation of trafficking victims at their properties. This failure lead to Jane Doe’s

continued sexual exploitation and sexual assault while La Quinta turned a blind eye to the plague

of sex trafficking and the sexual exploitation of trafficking victims at their location.

        86.     Sex trafficking is a crime under federal law.

        87.     Sex trafficking is a crime under Texas law.

        88.     Jane Doe’s traffickers committed a federal crime by trafficking Jane Doe.

        89.     Jane Doe’s traffickers committed a Texas crime by trafficking Jane Doe.

        90.     Hotels should not allow illegal activity on their premises.

        91.     Hotels should take reasonable steps to prevent sex trafficking on their premises.

        92.     There is no reason a hotel should tolerate any known sex trafficking on its premises.

        93.     There is no reason a hotel should tolerate any known prostitution on its premises.

        94.     A reasonably prudent hotel trains its employees to recognize signs of sex

trafficking.

        95.     A reasonably prudent hotel trains its employees to report signs of sex trafficking.




 Plaintiff’s First Amended Complaint                                                          Page 12
     Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 13 of 23




         96.      A reasonably prudent hotel implements policies to prevent sex trafficking.

         97.      La Quinta allegedly complies with hotel industry recommended practices.

         98.      La Quinta recognizes the need to combat sex trafficking occurring at hotels.

         99.      The people who worked there knew or should have known that Jane Doe was

staying at their property and recognized unusual and suspect conduct surrounding her stay.

         100.     More specifically, upon information and belief, the following signs of sex

trafficking were readily present at La Quinta’s hotel:

               a. Excessive single male traffic by non-patrons entering and exiting the hotel;

               b. Increased male foot traffic and lingering non-patrons lined in hallways;

               c. Patrons paying for rooms with cash or pre-paid cards;

               d. Minors paying for hotel rooms;

               e. Traffickers using victims’ identities to book rooms;

               f. Declining room service for extended periods of time;

               g. High volume of used condoms left in room; and

               h. Other signs of sex trafficking.

         101.     The use of La Quinta hotels for sex trafficking is well known. Scores of news

stories dating back as far as 2011, prior to Jane Doe’s trafficking, from across the US, highlight

La Quinta’s facilitation of such conduct, and certainly establishes that La Quinta knew, or should

have known, of the use of its hotels for sex trafficking.22 Among other notable press involving the

frequent use of La Quinta hotels for illegal activity, the following was noted:


22
    https://www.nbcsandiego.com/news/local/la-quinta-hotel-rancho-penasquitos-san-diego-paseo-montril/2050904/
(November 21, 2013; San Diego, California) (A La Quinta “hotel has been ordered to increase security after
complaints of prostitution and nuisance activity. La Quinta Hotel…must now install more security cameras and signs
to deter criminal activity. The hotel agreed to do this as part of a settlement with the San Diego City Attorney's office.
The San Diego Police Department discovered prostitution at the hotel during several undercover sting operations.
Court documents show multiple undercover operations where investigators said they arranged to meet at the hotel




 Plaintiff’s First Amended Complaint                                                                           Page 13
     Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 14 of 23




with prostitutes through websites.”); https://www.mercurynews.com/2011/11/02/da-stockton-man-pimped-teen-out-
of-south-san-francisco-hotel/ (November 2, 2011; Redwood City, California)(“Police started investigating after
finding an advertisement on a website that offered prostitution at the La Quinta Inn.”);
https://www.sandiegouniontribune.com/sdut-la-quinta-inn-prostitution-rancho-penasquitos-2013nov21-story.html
(City Atty.: Hookers worked out of La Quinta Inn); https://www.statesman.com/article/20120922/NEWS/309228996
(Sep. 22, 2012; Austin, TX)( “The women told police they had been housed at the La Quinta Inn … for four days”);
https://www.nbcmiami.com/news/local/broward-judge-sets-30000-bond-for-man-charged-with-human-
trafficking/1923493/ (June 28, 2013; Miami, Florida)(The pimp “rented a room at the La Quinta Hotel… posted
another ad on www.backpage.com and told the victim she would make him some money”);
https://www.huffpost.com/entry/south-san-francisco-sex-slavery_n_2734350 (February 21, 2013; San Francisco,
California)(“On the morning of February 16, law enforcement officials acted on a tip from a hotel clerk at La Quinta
Inn on Airport Blvd. about possible prostitution activity occurring on the premises. The employee had noticed a man
dropping off young females at the hotel, each of them renting different rooms, and then leaving them there for the rest
of the day.”); https://www.sfgate.com/crime/article/How-girls-fall-into-clutches-of-pimps-4705407.php (August, 3,
2013; Oakland, California)(“After he dropped [the 15 year-old girl] off at the La Quinta Inn & Suites…last week, the
girl solicited an undercover police officer for sex - and was promptly arrested as part of a nationwide FBI-led
crackdown on child prostitution.”); https://www.tallahassee.com/story/news/local/2014/06/02/sex-trafficking-arrests-
tallahassee/9856065/ (June 2, 2014; Tallahassee, Florida)(“On May 23, a 16-year-old Georgia girl was found inside
the La Quinta Inn… [with a 61 year old man] in Tallahassee. Both were nude when officers with the Tallahassee
Police Department arrived.”); https://www.wral.com/larceny-call-unveils-family-run-sex-trafficking-ring/14031981/
(September 30, 2014; Raleigh, North Carolina) (“Raleigh police responded to the La Quinta Inn…where the victim
said she was forced into the commercial sex trade, the warrant said.”); https://www.theeagle.com/news/local/two-
houston-women-charged-in-prostitution-sting/article_e3ee9f31-522e-5e82-ac91-35c728477e61.html (October 3,
2013; Houston, Texas)(“Two Houston women were arrested Tuesday on prostitution charges after a La Quinta
manager reported seeing two women in ‘promiscuous’ clothing purchase a room, police said.”);
https://gawker.com/female-soldiers-were-goaded-into-prostitution-on-texas-1476478711 (December 4, 2013; Ft.
Hood, Texas)(“The revelations came in the military trial of [a] Master Sgt., who was found guilty late Tuesday on two
charges after meeting with one of the women at a La Quinta Inn for paid sex.”);
https://www.kbtx.com/home/headlines/Killeen-Woman-Arrested-for-Prostitution-at-College-Station-Hotel-
230204721.html (November 1, 2013; College Station, Texas)(“Police arrested 48-year-old Rosalinda Ramoran
Wilcox at the La Quinta Inn…late Thursday night. According to police, the manager of the hotel received complaints
about Wilcox. He called police after looking her up on a website known for prostitution and finding an ad with her
name.”);         https://www.kltv.com/story/18967614/police-pimp-and-prostitute-arrested-for-chasing-etx-man-who-
refused-to-pay/ (July 6, 2012; Longview, Texas)(“ The victim told officers that he had contacted Sharika Hopson, 20,
on the internet, then by phone and arranged to meet her for sex. He added that the meeting would cost him $2000.
Sharika accepted the man's proposition and agreed to meet him at the La Quinta Inn, police say.”);
https://dailyvoice.com/new-york/greenburgh/police-fire/3-charged-with-prostitution-offenses-in-
greenburgh/530766/ (September 12, 2012; Greenburgh, New York)(The suspect “told police he went to the [La
Quinta] hotel to meet a female prostitute and pay her $200 for sexual conduct, police said.”);
http://www.thesmokinggun.com/buster/twin-sisters-arrested-for-prostitution-786543 (July 16, 2014; Raleigh, North
Carolina) (“According to a police report, the 27-year-old Lewis and the Lothrop twins were arrested at an address that
corresponds with a La Quinta Inn & Suites adjacent to the Crabtree Valley Mall. Lewis, police allege, served in a
pimping capacity for the twins by renting a room for them and posting ads.’”); https://www.wral.com/warrant-cary-
man-held-women-in-sexual-servitude-/12267067/ (March 25, 2013; Cary, North Carolina)(“Tony O'Brien Williams
was being held Monday under a $250,000 bond after being charged March 1 with two counts of human trafficking.
Police said he was holding two women in "sexual servitude" and using them for prostitution. Just one day before his
arrest, police searched a room at LaQuinta Inn…in Cary, where they believe a woman was prostituting herself under
Williams'           direction.”);       https://www.nola.com/news/crime_police/article_5e831342-0107-53b9-aac2-
ede64369ff27.html (August 28, 2011; New Orleans, Louisiana)(As prostitution moves to the Internet, women are even
more at risk); https://www.nola.com/news/crime_police/article_66a90432-e3ef-5864-ab4c-30309225a7bf.html
(August 15, 2011; Metairie, Louisisna) (“The woman who was found bound and strangled at a La Quinta Inn in
Metairie last week was identified Monday as Jateese Hudgins, a 21-year-old woman described by a friend as being
from Philadelphia via Miami.”); https://www.rockdalenewtoncitizen.com/news/four-arrrested-on-prostitution-




 Plaintiff’s First Amended Complaint                                                                        Page 14
     Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 15 of 23




                  a.       “Four Atlanta-area women have been arrested on prostitution charges at a
                           local hotel as part of an FBI-led initiative targeting child exploitation and
                           child prostitution nationwide. The women, ranging in age from 18 to 22,
                           were arrested Friday, July 26, at LaQuinta Inn…”;

                  b.       “After he dropped [the 15 year-old girl] off at the La Quinta Inn &
                           Suites…last week, the girl solicited an undercover police officer for sex -
                           and was promptly arrested as part of a nationwide FBI-led crackdown on
                           child prostitution.”;

                  c.       “Raleigh police responded to the La Quinta Inn…where the victim said she
                           was forced into the commercial sex trade, the warrant said;”

                  d.       “On May 23, a 16-year-old Georgia girl was found inside the La Quinta
                           Inn… [with a 61 year old man] in Tallahassee. Both were nude when
                           officers with the Tallahassee Police Department arrived;” and


charges-as-part-of-fbi-effort/article_19553201-4d38-5036-a0eb-6514d193488e.html (July 31, 2013; Conyers,
Georgia) (“Four Atlanta-area women have been arrested on prostitution charges at a local hotel as part of an FBI-led
initiative targeting child exploitation and child prostitution nationwide. The women, ranging in age from 18 to 22,
were            arrested           Friday,          July           26,         at         LaQuinta           Inn…”);
https://www.milforddailynews.com/article/20140501/news/140509791 (May 1, 2014; Milford, Massachusetts)(“
Police arrested a Framingham woman Tuesday night at the La Quinta Inn after detectives found her online advertising
sexual services for a price, police said.”); https://patch.com/new-hampshire/salem-nh/prostitution-arrest-result-of-
ongoing-police-surveillance (July 14, 2011; Salem, Massachusetts)(“[P]olice were investigating prostitution
originating from the La Quinta Inn… Police received a tip that a female named ‘Ashley’ had placed an ad on
backpage.com advertising herself as an escort. ‘Ashley’ was ‘traveling back and forth between’ the two hotels
performing ‘escort services,’ the affidavit stated.”); https://www.eagletribune.com/news/local_news/lawyer-pleads-
guilty-in-salem-prostitution-case/article_d2b07111-d426-5727-97a5-396d788be1e0.html (April 2, 2013; Salem,
Massachusetts)(“Salem police had received an anonymous call from someone saying a woman named Ashley placed
an advertisement on backpage.com, describing herself as an escort. The woman was traveling repeatedly between the
Red Roof Inn and the nearby La Quinta Inn to perform sexual services, the caller told police.”);
http://crime.blogs.tuscaloosanews.com/16285/tpd-undercover-operation-targeted-traveling-prostitutes/ (October 7,
2013; Tuscaloosa, Alabama); https://www.eagletribune.com/news/local_news/bail-not-reduced-for-man-in-
prostitution-case/article_53db0597-679a-5d6b-b797-def237838ee9.html           (February     14,     2014;      Salem,
Massachusetts)(“Pena was arrested at La Quinta Inn & Suites on Keewaydin Drive on Feb. 3. Police found the 15-
year-old girl there, along with another Boston area man, Steven Garcia, 28, who was apprehended. She had been listed
on the Internet as a female escort, police said. Partially nude photos of the girl were found online as well.”);
https://www.wftv.com/news/local/women-arrested-lake-mary-undercover-prostitution-s/270818778/ (October 23,
2013; Lake Mary, Florida)(“[F]our women were arrested in a prostitution sting at the La Quinta Hotel…”);
https://www.lohud.com/story/news/crime/2014/07/11/mount-vernon-men-kidnapped-escort/12553927/              (July 11,
2014; Elmsford, New York) (La Quinta “is frequently identified in backpage.com advertisements as a destination for
escorts to provide their services.”); https://www.sun-sentinel.com/local/broward/fort-lauderdale/fl-lauderdale-hotel-
sex-arrest-20141218-story.html           (December         19,       2014,        Ft.     Lauderdale,        Florida);
https://www.tampabay.com/news/publicsafety/crime/deputies-arrest-fourth-suspect-in-sex-trafficking-
investigation/2122528/ (May 22, 2013; St. Petersburg, Florida); https://k2radio.com/two-colorado-women-arrested-
for-prostitution/ (May 27, 2014; Casper, Colorado); https://escondidograpevine.com/2015/09/30/escondido-pd-
stings-johns-at-local-motels-breaking-news/         (September         30,    2015;      Escondido,      California);
https://www.smdailyjournal.com/news/local/pimp-slapped-with-prison-term/article_aa8ce490-c908-5141-bf82-
95a512b41645.html               (November            22,           2012)(San          Francisco,         California);
https://www.cleveland.com/independence/2015/02/undercover_independence_police.html (January 12, 2019;
Cleveland, Ohio).


 Plaintiff’s First Amended Complaint                                                                       Page 15
    Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 16 of 23




               e.      A La Quinta “hotel has been ordered to increase security after complaints
                       of prostitution and nuisance activity. La Quinta Hotel…must now install
                       more security cameras and signs to deter criminal activity. The hotel agreed
                       to do this as part of a settlement with the San Diego City Attorney's office.
                       The San Diego Police Department discovered prostitution at the hotel
                       during several undercover sting operations. Court documents show multiple
                       undercover operations where investigators said they arranged to meet at the
                       hotel with prostitutes through websites.”

       102.    This sampling of news stories involving La Quintas show a number of things:

               a.      The use of La Quintas for sex trafficking was not isolated to one La Quinta;

               b.      The use of La Quintas for sex trafficking was not isolated to La Quintas in
                       one specific geographic region;

               c.      The common use of La Quinta for sex trafficking was a nationwide problem
                       that stemmed from decisions at the top;

               d.      La Quinta hotels were involved with multiple FBI-led investigations
                       involving sexual exploitation;

               e.      The used of La Quinta for sex trafficking was occurring in Houston, Texas;

               f.      The parent company failed to ensure proper policies and procedures were
                       in place and being followed to prevent sex trafficking; and

               g.      The parent company should be held responsible.

       103.    Additionally, Defendant La Quinta has been aware of sex trafficking occurring on

La Quinta Inn brand properties through publicly available online review websites such as

www.tripadvisor.com, which are regularly reviewed by companies such as La Quinta. Online

reviews show the pervasiveness of customer reported sex trafficking on La Quinta Inn brand

properties and Defendant’s inattentiveness, for example:

       •   Regarding a January 2009 stay at a La Quinta Inn in Elmsford, New York, a customer
           wrote: “Also to make my trip exciting was the hooker that keeps going to the back door
           to meet her [trick]. Blondie has quit a business going on I smoke so I would go outside
           to have a [cigarette] and a few times I was approached by her trick and would have to




Plaintiff’s First Amended Complaint                                                        Page 16
     Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 17 of 23




            tell him she was at the door waiting. It was very uncomfortable. Even my pregnant
            daughter was approached. By our third night a new hooker had come to stay.”23

        •   Regarding a November 2013 stay at a La Quinta Inn in Milwaukee, Wisconsin, a
            customer wrote: “…The first thing I noticed when we pulled up was the obvious hooker
            outside… This hotel is SUPER gross. It’s just a hang out for prostitutes and drug users.
            The staff is obviously either partaking, or allowing it to happen. Either way, this hotel
            management needs to think about hiring new people who won’t turn their hotel into a
            sleazy, disgusting mess…”24

        •   Regarding an August of 2014 stay at the La Quinta Inn in Fort Myers, Florida, a
            customer wrote: “There was very obvious prostitution going on while we were there. I
            spoke to the lady at the front desk about it and she said that they had began a “NO
            CASH” policy back in September of last year and it had helped with the drug dealings
            and prostitution a lot, but they couldn’t completely eliminate it.”25

        •   “Unfortunately, this motel is used by many people who use drugs and many of the
            purchases occurred in the back parking lot. There were also prostitutes and their guests.
            If you’re not into this I recommend you choose another motel.”26

        104.    The La Quinta hotel at issue here received reviews on sites such as tripadvisor.com,

and La Quinta management regularly response to such reviews.27 The same is true for other review




23
    Review of La Quinta Inn & Suites by Wyndham White Plains – Elmsford, Elmsford, New York (Jan. 7, 2009),
available at https://time.com/3525640/sex-trafficking-victim-prostitution-hotel/.
24
    Review of La Quinta Inn by Wyndham Milwaukee Glendale Hampton Ave (Dec. 3, 2013), available at
https://www.tripadvisor.com/ShowUserReviews-g59917-d240573-r186657751-
La_Quinta_Inn_by_Wyndham_Milwaukee_Glendale_Hampton_Ave-Glendale_Wisconsin.html.
25
     Review of La Quinta Inn by Wyndham Fort Myers Central (Aug. 4, 2014), available at
https://www.tripadvisor.com/ShowUserReviews-g34230-d87561-r220389527-
La_Quinta_Inn_by_Wyndham_Fort_Myers_Central-Fort_Myers_Florida.html.
26
     Review of La Quinta Inn by Wyndham Sacramento North (Mar. 8, 2016), available at
https://www.tripadvisor.com/ShowUserReviews-g32999-d79713-r354487204-
La_Quinta_Inn_by_Wyndham_Sacramento_North-Sacramento_California.html.
27
   https://www.tripadvisor.com/Hotel_Review-g56003-d107856-Reviews-
La_Quinta_Inn_Suites_by_Wyndham_Houston_Galleria_Area-Houston_Texas.html#REVIEWS


 Plaintiff’s First Amended Complaint                                                             Page 17
     Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 18 of 23




sites, such as google, 28      travelocity.com, 29 priceline.com, 30 booking.com, 31 orbitz.com, 32

expedia.com,33 yelp.com,34 and others.

        105.    Among other reviews, a specific review on Orbitz, to which La Quinta management

responded, mentioned noticing hookers:35




        106.    Nevertheless, La Quinta continued to accept financial payment for her stay all while

doing nothing to prevent or stop criminal activity-sex trafficking, including the trafficking of Jane

Doe-from occurring on their property.


28
   https://www.google.com/travel/hotels/entity/CgsI46Ki2bbJkIHRARAB/reviews?g2lb=2502548%2C4258168%2C
4260007%2C4270442%2C4274032%2C4291318%2C4305595%2C4306835%2C4308216%2C4317915%2C43267
62%2C4328159%2C4329288%2C4330113%2C4341278%2C4347918%2C4354452%2C4356223%2C4270859%2
C4284970%2C4291517%2C4307997%2C4356900&hl=en&gl=us&un=1&rp=EOOiotm2yZCB0QEQ46Ki2bbJkIH
RATgCQABIAQ&ictx=1&sa=X&utm_campaign=sharing&utm_medium=link&utm_source=htls&hrf=IgNVU0Qq
FgoHCOQPEAQYChIHCOQPEAQYCxgBKACCASUweDg2NDBjMTNmMTU4MjQ3MWY6MHhkMTAyNDI0
YjZiMjg5MTYzmgEnGiUweDg2NDBjMTNmMTU4MjQ3MWY6MHhkMTAyNDI0YjZiMjg5MTYz
29
   https://www.travelocity.com/Houston-Hotels-La-Quinta-Inn-Suites-By-Wyndham-Houston-Galleria-
Area.h84738.Hotel-Information#hotel-reviews-1
30
    https://www.priceline.com/relax/at/49149/rooms/1?refclickid=HARV_49149&refid=PLGOOGLEHARV&review
sOpen=false&slingshot=1125&utm_campaign=GREVIEWS&utm_content=META&utm_medium=SHOP_PPC&ut
m_source=PLGOOGLEHARV&utm_term=HARV_49149
31
   https://www.booking.com/hotel/us/la-quinta-inn-and-suites-houston-
galleria.en.html?tab=4;rid=17475486;aid=1213434;label=metagha-link-reviewsUS-hotel-415930_dev-desktop_los-
1_lang-en;checkin=2020-04-10;checkout=2020-04-
11;lang=en;utm_source=metagha;utm_medium=reviews;utm_campaign=US;utm_term=hotel-
localuniversal;utm_content=los-1_lang-en;advance_booking_window=23
32
   https://www.orbitz.com/Houston-Hotels-La-Quinta-Inn-Suites-By-Wyndham-Houston-Galleria-
Area.h84738.Hotel-Information?MDPCID=ORBITZ-US.META.HPA.localuniversal-
REVIEWS.HOTEL.desktop&chkin=04%2F10%2F2020&chkout=04%2F11%2F2020&mctc=10&mdpdtl=GGMET
A.US.84738.20200410.20200411&pwaDialog=reviews
33
   https://www.expedia.com/Houston-Hotels-La-Quinta-Inn-Suites-By-Wyndham-Houston-Galleria-
Area.h84738.Hotel-
Information?chkin=04/10/2020&chkout=04/11/2020&MDPCID=US.META.HPA.localuniversal-
REVIEWS.HOTEL.desktop&mdpdtl=GGMETA.US.84738.20200410.20200411&mctc=10#section-reviews
34
    https://www.yelp.com/biz/la-quinta-by-wyndham-houston-galleria-area-houston
35
    See FN9.


 Plaintiff’s First Amended Complaint                                                            Page 18
    Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 19 of 23




       107.    At La Quinta’s premises, Jane Doe was repeatedly and brutally sexually assaulted.

                    CAUSE OF ACTION—SEX TRAFFICKING UNDER THE TVPA

       108.    Jane Doe incorporates all other allegations.

       109.    At all relevant times, Jane Doe was and is a victim within the meaning of 18

U.S.C. § 1595(a).

       110.    At all relevant times, La Quinta was and is a perpetrator within the meaning of 18

U.S.C. § 1595(a).

       111.    La Quinta benefitted, by receiving financial and other compensation, through its

participation in a venture involving the trafficking, harboring, and maintenance of sex trafficking

victims in exchange for financial benefits. 18 U.S.C. §§ 1590(a), 1591(a)(2), 1593A.

       112.    La Quinta knew or should have known it was participating in a venture involving

the trafficking, harboring, and maintenance of sex trafficking victims in exchange for financial

benefits, in violation of the TVPRA, 18 U.S.C. § 1581, et seq.

       113.    La Quinta participated in a venture with, among others, Jane Doe’s traffickers. La

Quinta and Jane Doe comprise two or more persons. Each of the venturers shared a common

purpose – the rental of hotel rooms. La Quinta profited while Jane Doe’s trafficker was able to

purchase a secure venue to traffic Jane Doe. La Quinta took affirmative actions in furtherance of

the venture by continually renting rooms to Jane Doe’s trafficker while ignoring the obvious signs

of Jane Doe’s trafficking.

       114.    La Quinta knowingly participated in the facilitation, harbouring, and/or

maintenance of sex trafficking, including the sex trafficking of Jane Doe, by acts and omissions,

including but not limited to:

               a.      Profiting from renting rooms to those looking to sexually exploit Jane Doe;

               b.      Profiting from


Plaintiff’s First Amended Complaint                                                       Page 19
    Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 20 of 23




               c.      Increasing profit margins due to lower operation costs by refusing to
                       implement proper training;

               d.      Increasing profit margins due to lower operation costs by refusing to install
                       proper security device;

               e.      Increasing profit margins due to lower operation costs by refusing to install
                       adequate lighting and security cameras;

               f.      Increasing profit margins due to lower operation costs by refusing to hire
                       qualified security officers;

               g.      Increasing profit margins as a result of continued customer loyalty by
                       traffickers who sought to sexually exploit trafficking victims;

               h.      Benefiting by avoiding law enforcement officials and/or spending the time
                       to address, report, and properly solve sex trafficking and the sexual
                       exploitation of trafficking victims on La Quinta’s premises;

               i.      Benefiting by avoiding criminal liability by corporations and/or employees
                       who failed to report sexual exploitation—which is a violation of the Texas
                       Penal Code;

               j.      Encouraging and benefitting from continued customer loyalty by traffickers
                       who sought to sexually exploit trafficking victims , including Jane Doe, due
                       to La Quinta’s lack of measures against the sexual exploitation of trafficking
                       victims and sex trafficking. This customer loyalty lead to continued sales;

               k.      Increasing profit margins and benefitting by knowingly catering to the
                       needs of a criminal sub-culture that is looking for locations that will not
                       actively enforce laws against sex trafficking and the sexual exploitation of
                       trafficking victims or take active security measures to prevent sex
                       trafficking and the sexual exploitation of trafficking victims on their
                       property.

       115.    La Quinta received substantial financial benefits as a result of these acts and/or

omissions.

       116.    La Quinta received a direct financial benefit of the hotel rental fees paid by Jane

Doe’s trafficker and johns, who sexually exploited Jane Doe.

       117.    La Quinta received financial benefits through the management of the La Quinta

hotel at which Jane Doe was trafficked.




Plaintiff’s First Amended Complaint                                                         Page 20
    Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 21 of 23




       118.    La Quinta’s TVPRA violations were a direct, producing, and proximate cause of

the injuries and damages to Jane Doe.

                                              DAMAGES

       119.    La Quinta’s acts and omissions, individually and collectively, caused Jane Doe to

sustain legal damages.

       120.    Jane Doe is entitled to be compensated for personal injuries and economic damages,

including:

               a.        Actual damages;

               b.        Direct damages;

               c.        Incidental and consequential damages;

               d.        Mental anguish and emotional distress damages (until trial and in the
                         future);

               e.        Lost earning capacity in the future;

               f.        Necessary medical expenses;

               g.        Physical pain and suffering;

               h.        Physical impairment;

               i.        Disfigurement;

               j.        Restitution;

               k.        Unjust enrichment; and

               l.        Penalties.

       121.    Jane Doe is entitled to exemplary damages.

       122.    Jane Doe is entitled to treble damages.

       123.    Jane Doe is entitled to recover attorneys’ fees and costs of court.

       124.    Jane Doe is entitled to pre- and post-judgment interest at the maximum legal rates.




Plaintiff’s First Amended Complaint                                                      Page 21
    Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 22 of 23




       125.    A constructive trust should be imposed on La Quinta, and the Court should

sequester any benefits or money wrongfully received by La Quinta for the benefit of Jane Doe.

                                            JURY TRIAL

       126.    Jane Doe demands a jury trial on all issues.

                                          RELIEF SOUGHT

       127.    Wherefore, Jane Doe respectfully requests judgment against La Quinta for actual

damages in excess of the minimum jurisdictional limits of this Court, pre- and post-judgment

interest as allowed by law, costs of suit, attorney fees, and all other relief, at law or in equity, to

which she may be justly entitled.




Plaintiff’s First Amended Complaint                                                           Page 22
   Case 4:19-cv-05016 Document 20 Filed on 03/18/20 in TXSD Page 23 of 23




                                      Respectfully submitted,

                                      ANNIE MCADAMS PC

                                      By: /s/ Annie McAdams
                                              ANNIE MCADAMS, PC
                                              Annie McAdams
                                              State Bar No. 24051014
                                              S.D. Tex. No. 1514589
                                              1150 Bissonnet
                                              Houston, Texas 77005
                                              Telephone: (713) 785-6262
                                              Facsimile: (866) 713-6141
                                              annie@mcadamspc.com

                                             and

                                      By: /s/ David E. Harris
                                              SICO HOELSCHER HARRIS LLP
                                              David E. Harris
                                              State Bar No. 24049273
                                              S.D. Tex. No. 712461
                                              802 N. Carancahua, Ste. 900
                                              Corpus Christi, Texas 78401
                                              Telephone: (361) 653-3300
                                              Facsimile: (361) 653-3333
                                              dharris@shhlaw.com

                                             and

                                             THE GALLAGHER LAW FIRM
                                             Michael T. Gallagher
                                             State Bar No. 07586000
                                             S.D. Tex. No. 5395
                                             Pamela McLemore
                                             State Bar No. 24099711
                                             2905 Sackett Street
                                             Houston, Texas 77098
                                             Telephone: (713) 222-8080
                                             Facsimile: (713) 222-0066
                                             mike@gld-law.com
                                             pamm@gld-law.com

                                             ATTORNEYS FOR JANE DOE #9




Plaintiff’s First Amended Complaint                                         Page 23
